Order filed April 16, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00200-CV
                                    ____________

                     RICHARD LANCE BOWE, Appellant

                                         V.

     STEVEN ENGELHARDT, ENGELHARDT LAW PLLC, Appellees


                    On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-77061

                                    ORDER
      The notice of appeal in this case was filed March 5, 2019. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee of $205.00 to the clerk of this court
on or before April 26, 2019. See Tex. R. App. P. 5. If appellant fails to timely pay
the filing fee in accordance with this order, the appeal will be dismissed.

                                   PER CURIAM